Citation Nr: 1613654	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-13 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), with major depressive disorder (herein PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (though jurisdiction now lies with the Detroit, Michigan RO), that in pertinent part granted entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective May 31, 2007.  In a March 2010 rating decision, a 50 percent disability rating was assigned for the Veteran's PTSD, effective May 31, 2007.

In September 2012, the Board denied the Veteran's claim for an increased disability rating for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued a Memorandum Decision that in pertinent part set aside the September 2012 Board decision with respect to the denial of an increased disability rating for PTSD and remanded the appeal to the Board for further action.  The Court also ordered that the Board consider, in the first instance, the issue of entitlement to service connection for depressive disorder.  In October 2014, the Board granted entitlement to service connection for depressive disorder and remanded the Veteran's claim for an increased disability rating for PTSD.  In a February 2015 rating decision, the grant of entitlement to service connection for major depressive disorder was effectuated, effective October 15, 2014.  The major depressive disorder was combined with the Veteran's PTSD into a single disability rating, which was continued at 50 percent.

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, evidence of record (discussed further in the remand section below) suggests that the Veteran's PTSD may result in the inability to secure or follow a substantially gainful occupation.  As such, a claim for a TDIU is before the Board at this time.  

Subsequent to the most recent Supplemental Statement of the Case issued in February 2015, additional documents were associated with the Veteran's claims file (in the form of private medical records submitted in April 2015), without a waiver of review by the Agency of Original Jurisdiction (AOJ).  To the extent that such documents are considered evidence, as the Veteran's claims are being remanded, the AOJ will have the opportunity to consider such documents in the first instance on remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded the Veteran's PTSD claim.  The remand instructions stated to "ask the Veteran to identify all locations of VA treatment...[and] to obtain ongoing medical treatment records" and also instructed to afford the Veteran a VA examination.  Regarding the VA examination, the remand directives instructed that "[t]he examiner shall also specifically opine on the impact of the Veteran's PTSD (with major depressive disorder) on his social and industrial activities, including his ability to obtain and to maintain any full time employment" and that "[a] rationale for all opinions expressed must be provided."  

Subsequent to the Board remand, in October 2014 a letter was sent to the Veteran that asked him to identify the location and dates of VA treatment for his asserted disabilities.  In November 2014, the Veteran submitted a statement containing a list of specific dates that he was seen for VA treatment at the Ann Arbor VA Medical Center (VAMC).  Subsequent to the October 2014 Board remand, VA treatment records were obtained that dated from February 2007 to January 2014.

The Veteran was afforded a VA examination in January 2015.  Under a section heading of "Relevant Mental Health history, to include prescribed medications," the only reference to medications was to the use of Benadryl to sleep.  It was also noted that the Veteran reported daily suicidal thoughts and that he had a loaded pistol that he got out on occasion.  The examination report referenced that in response to this report, the examiner had the Veteran call his wife, who came to the hospital.  Under the behavioral observation heading, the examination report again referenced the Veteran's reported suicidal ideation and that he kept a loaded pistol near his bed and "that he will occasionally hold the loaded gun while feeling suicidal."  The examination report further noted that "[t]he [V]eteran was escorted to the ER at the conclusion of the evaluation."  The examination report also stated under the opinion heading that "[t]he [V]eteran does not work, but there are no psychiatric limitations to his securing and maintaining gainful employment."  

A subsequent January 2015 VA examination was conducted regarding the Veteran's separate claim for entitlement to service connection for a gastrointestinal disorder, which was granted in March 2015 as secondary to the Veteran's PTSD.  The examination report noted that the Veteran had gastrointestinal symptoms secondary to the use of sertraline, which was noted to be prescribed for the Veteran's PTSD, and that the Veteran "used the medication in past but stopped because of this side effect.  He is using it again and attempting to increase the dose slowly."    

Upon review, the Board concludes that remand is required for a new VA examination and to obtain any outstanding VA treatment records.  As noted, at the January 2015 VA examination the Veteran expressed suicidal ideation of such severity that the examiner escorted him to the ER following the conclusion of the examination.  The Board notes that the most recent VA treatment records of record are from January 2014.  As the Veteran was taken to the (presumably VA) ER in January 2015 following the VA examination, there are likely to be VA treatment records related to such treatment that are outstanding.  In addition, as referenced, the January 2015 PTSD VA examination report only referenced the Veteran as taking Benadryl for sleep.  The most recent VA treatment record of record from January 2014, a primary care note, did not reference any medication for the Veteran's mental health other than the generic name for Benadryl.  The subsequent January 2015 gastrointestinal VA examination, however, referenced the Veteran as again using sertraline for his PTSD.  The restarting of prescription medication for his PTSD subsequent to the January 2015 VA examination suggests that the Veteran received medical treatment after the January 2015 VA examination for his PTSD.  In light of the circumstances surrounding the January 2015 VA examination (the Veteran requiring emergency medical treatment related to his mental health following such examination), and the evidence indicating that the Veteran resumed prescription medication for his PTSD subsequent to such examination, the Board finds that a new VA examination is required that accurately reflects the current severity of the Veteran's PTSD.

The Board also notes that, as referenced, the October 2014 Board remand requested an opinion addressing the impact of the Veteran's PTSD on his ability to obtain and maintain any full time employment and stated that a rationale for all opinions expressed must be provided.  While the January 2015 VA examination report contained an opinion that "there are no psychiatric limitations to [the Veteran] securing and maintaining gainful employment," no rationale was provided in support of such opinion.  As such, to this extent, the January 2015 VA examination was inadequate and the requested opinion, with accompanying rationale, must be provided on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), Stegall v. West, 11 Vet. App. 268 (1998).        

With respect to VA treatment records, as discussed above, the evidence of record suggests that the Veteran received VA treatment related to his mental health subsequent to the most recent VA treatment records of record (from January 2014), specifically emergency treatment in January 2015 and potentially additional treatment to obtain prescription medication.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As any such records are likely relevant to ascertain the current nature and severity of the Veteran's claimed disability, the current record is potentially incomplete and any such records must be obtained on remand.  In addition, as referenced, the October 2014 Board remand instructed that the Veteran be asked to identify locations of VA treatment and to obtain medical records, an October 2014 letter asked the Veteran to identify the location and dates of VA treatment and in a November 2014 statement, the Veteran provided a list of specific dates that he was seen for VA treatment.  Comparing the VA treatment records of record obtained after the October 2014 Board remand, and other VA treatment records previously of record, to the Veteran's list of specific treatment dates submitted in November 2014, there are multiple dates identified by the Veteran as dates he received VA treatment for which there are no VA treatment records of record.  As such, there potentially are additionally outstanding VA treatment records and therefore on remand, all VA treatment records available for all dates from the Ann Arbor VAMC must be obtained.     

In addition, as noted above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  The January 2015 PTSD VA examination report noted that the Veteran had not worked since 2000.  Of record is an August 2014 statement from the Veteran in which he addressed why he took early retirement at age 54 and why he does not currently seek employment, with the explanations appearing to relate to mental health symptoms.  The Veteran's representative has also explicitly raised the issue of entitlement to a TDIU.  In August 2014 and March 2015 statements, the Veteran's representative stated that the "Veteran's condition has rendered and continues to render him unemployable.  Ultimately, the Secretary should find Veteran to be totally disabled due unemployability caused by his service connected PTSD."  As such, the evidence of record suggests that the Veteran's PTSD currently on appeal may result in the inability to secure or follow a substantially gainful occupation.  No notice regarding the Veteran's TDIU claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the TDIU claim so that proper notice can be provided and any necessary development undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to issue of entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

2.  Obtain all outstanding VA treatment records, to specifically include all VA treatment records available for all dates from the Ann Arbor VAMC.

3.  Afford the Veteran an appropriate VA examination to determine the current severity of his PTSD.  

All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file must be made available to the examiner for review.

The examiner shall also specifically opine on the impact of the Veteran's PTSD (with major depressive disorder) on his social and industrial activities, including his ability to obtain and to maintain any full-time employment.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent and credible lay statements.  A rationale for all opinions expressed must be provided.

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




